EXHIBIT 1
From:                             Joseph Lipari <Liparij@thesultzerlawgroup.com>
Sent:                             Friday, April 24, 2020 4:33 PM
To:                               Zarlenga, Carmine R.
Cc:                               Giali, Dale J.; Borders, Keri E.; Joseph, Jillian
Subject:                          Re: 3M Company v. RX2Live, LLC and RX2Live, Inc.


**EXTERNAL SENDER**


Carmine: Thank you for the email. At the time I left the voicemail, we were indeed in the process of being
retained. As of today, we have not been retained and we are not counsel for the defendants. We will let you
know if anything changes.


Joseph Lipari
The Sultzer Law Group, P.C.
Liparij@TheSultzerLawGroup.com
270 Madison Avenue, Suite 1800 | New York, New York 10016
Direct: (917) 444-1960 | Mobile: (845) 705-9317 | Fax: (888) 749-7747




From: Zarlenga, Carmine R. <CZarlenga@mayerbrown.com>
Sent: Friday, April 24, 2020 7:01 PM
To: Joseph Lipari <Liparij@thesultzerlawgroup.com>
Cc: Giali, Dale J. <DGiali@mayerbrown.com>; Borders, Keri E. <KBorders@mayerbrown.com>; Joseph, Jillian
<JJoseph@mayerbrown.com>
Subject: 3M Company v. RX2Live, LLC and RX2Live, Inc.

Counsel:

We represent 3M Company in 3M Company v. RX2Live, LLC and RX2Live, Inc., Case No. 1:20-cv-00523-NONE-SAB (E.D.
Cal.), which was filed on April 10, 2020. An amended complaint was filed on April 19.

On April 16, you advised my partner Dale Giali that you were “in the process of being retained” as defense counsel for
RX2Live. I returned your call later that day and left you a voicemail at 845-705-9317; however, I have not heard back from
you since then. We have not seen any appearance of counsel for RX2Live on the Court’s docket. Have you been retained
as counsel for RX2Live?

We plan to file the attached motion for a TRO on Monday. If you are representing RX2Live in this action, please let me
know if you are available today this weekend or Monday morning to discuss. Thank you.

Carmine R. Zarlenga
Partner

Mayer Brown LLP
1999 K Street, NW
                                                            1
Washington, DC 20006
Tel: +1-202-263-3227
Fax: +1-202-263-5227
czarlenga@mayerbrown.com
www.mayerbrown.com



__________________________________________________________________________
This email and any files transmitted with it are intended solely for the use of the individual or entity to whom they are
addressed. If you have received this email in error please notify the system manager. If you are not the named
addressee you should not disseminate, distribute or copy this e-mail.
Mayer Brown is a global services provider comprising an association of legal practices that are separate entities,
including Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong
partnership) and Tauil & Chequer Advogados (a Brazilian partnership).
Information about how we handle personal information is available in our Privacy Notice.




                                                             2
